678 S.E.2d 237 (2009)
ESTATE OF Charles H. ELKINS, Sr., et al.
v.
ELECTRONIC MORTGAGE SYSTEMS, et al.
appealed by John Elkins.
No. 65P09.
Supreme Court of North Carolina.
June 17, 2009.
John W. Elkins, Pro Se.
William Walker, Winston-Salem, for Bryan Thompson.
Larry Johnson, for Electronic Mortgage.
Mark A. Stafford, Donald R. Pocock, Winston-Salem, Wendy A. Owens, for Mortgage Systems.

ORDER
Upon consideration of the petition filed on the 10th day of February 2009 by Petitioner (John Elkins) in this matter for discretionary review of the decision of the North Carolina *238 Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th day of June 2009."